Title: To James Madison from Elijah Mix, 8 April 1813
From: Mix, Elijah
To: Madison, James


Respected Sir
Washington 8th. April 1813
I have to inform you that I have entered into a firm resolve With Frederick Weedon of Mathews county Virginia to Never cease our undertaking untill we have Destroyed one of our unprinsepaled enemys, now riding (as they supose) in purfect safty in our hithertoo undisturbed Waters—our first attempt Will be made on the 74 Now laying of New point Within sight of capt Weedons house. But to accomplish this Sir I have to beg of you—(as I am Intirely unprepared for to make the Necessary suplys) to order that som approp[r]iations may be made for the abov enterprize.
And as the government Will shortly receive more than ten thousand Dollars In condemnations. Which threw my exurtions has been placed there. I hope the Necessary suplys may Not be Witholden. The suplys required Will be 4 torpedoes (a little Different from the former constructed ones) two boats one 25 feet Long the other 10 feet but of a Different construction.
Those suplys With two or three hundred fathen of cordage and 1200 or 1500 hundred Dollars to pay expences of 10 men beside Myself Will be all that Will be required—and With your sanction I shall go Imedeately to acomplish our Desine—I have the honor to be With the highest respect your Excellence most Obdent Devoted Servant
Elijah Mix
